Citation Nr: 0125218	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a spinal injury.

3.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for residuals of a traumatic injury to the right 
eye.

4.  Entitlement to increased (compensable) rating for post 
operative residuals of the metacarpophalangeal joint of the 
right middle finger.

5.  Entitlement to increased (compensable) rating for 
residuals of a scrotal abscess.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981 and from June 1981 to December 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought.

On a statement in support of claim dated in December 2000, 
the veteran advanced claims of entitlement to service 
connection for "right side", right foot, and for his right 
leg.  On a statement dated in March 2001, the veteran 
additionally claimed entitlement to service connection for a 
dental condition.  In January 2001, the veteran submitted a 
claim of entitlement to service connection for high blood 
pressure.  Since those claims have not been adjudicated, they 
are referred to the RO for disposition as appropriate.  The 
Board also observes that in the January 2001 statement, the 
veteran also raised a claim for chronic anxiety attacks, but 
since he is already service-connected for a mental disorder 
evaluated as 100 percent disabling since December 1994, that 
new claim for a mental disorder is effectively rendered moot.

The increased rating claims together with the claim of 
entitlement to service connection for a right hip disability 
will be addressed in the Remand portion of the decision.




FINDINGS OF FACT

1.  In unappealed rating decisions dated in March 1984 and 
July 1984, the RO denied the veteran entitlement to service 
connection for a spinal injury and for a right eye 
disability.

2.  That evidence associated with the claims file subsequent 
to the March 1984 decision, which denied entitlement to 
service connection for a spinal injury, which is neither 
cumulative nor redundant, bears directly and substantially 
upon the specific matters under consideration, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claims.

3.  That evidence associated with the claims file subsequent 
to the July 1984 decision, which denied entitlement to 
service connection for a right eye disability, which is 
neither cumulative nor redundant, bears directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claims.


CONCLUSIONS OF LAW

1.  The March 1984 and July 1984 RO decisions which denied 
entitlement to service connection for a spinal injury and for 
a right eye disability are final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (2001). 

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a spinal injury and the 
claim has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2001); see 
also 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right eye 
disability and the claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.156 (2001); see also 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Entitlement to service connection for a spinal injury was 
denied pursuant to an unappealed March 1984 rating on the 
basis that a residual disability from a spinal injury in 
service was not shown.  A claim of entitlement to service 
connection for a right eye disability was denied pursuant to 
an unappealed rating decision of July 1984 on the basis that 
an injury to the right eye was not sustained in service.  
Inasmuch as the veteran did not perfect timely appeals, the 
RO's respective decisions are final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claims may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) recently became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that under the 
current version of the law the VA shall not reopen a claim 
that has been previously disallowed except when new and 
material evidence has been presented.  See also recently 
published regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute. 

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the 1984 rating 
determinations consisted of the veteran's service medical 
records which included , inter alia, emergency room treatment 
records from 1978 reflecting that the veteran sustained an 
orbital contusion right frontal area with additional residual 
contusions and lacerations over the right rib area.  However, 
no pertinent defects of the eye per se were noted, and there 
was no evidence of complaints or injuries to the spine.  Eyes 
were reported normal on the associated VA examination.

It bears emphasis, however, that all evidence submitted since 
the claims were finally disallowed must be reviewed in 
determining whether new and material evidence has been 
submitted.  See Evans, 9 Vet. App. at 285.  

Since the prior decisions were rendered in this case, the 
claims file has been supplemented with ample hospitalization 
and treatment records compiled over the course of several 
decades.  The records primarily relate to treatment for 
mental disorders.  The presence of an eye disability is not 
manifest among the medical records associated with the claims 
file since the claim was previously considered.  Although the 
medical records for the most part through the years fail to 
demonstrate a spine disorder, some of the records reflect a 
diagnosis of post traumatic arthritis of the lumbar spine.  
See e.g. X-rays and outpatient treatment records of October 
16, 2000.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not serve 
as a predicate to reopen a previously denied claim).

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court of Veterans Appeals 
concluded that Hodge provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. West, 12 Vet. App. 1 
(1998). 

Nevertheless, when the claims were previously decided, the 
claims failed because the evidence did not demonstrate 
diagnoses of an eye disability or a spine disability.  The 
evidence submitted since those determinations tends to 
establish a pertinent diagnosis for the spine but not for the 
eye.  Under the circumstances, the Board believes that these 
records, but only with respect to the spine, are so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  In other words, the records 
constitute new and material evidence, and the veteran's claim 
for a spine disability has, therefore, been reopened.

The Board notes that some of the more current medical records 
fail to report the claimed condition, implicitly disputing 
the presence of the claimed disorder.  Moreover, the 
condition appears to have become manifest only many years 
after service.  It bears emphasis, however, that the Court 
has also stated that in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veteran's claim 
for a spine disorder having been reopened, a full de novo 
review and weighing of all of the evidence by the RO is in 
order as more particularly set forth in the remand portion of 
this decision.

When the case pertaining to the claim for a right eye 
disability was previously decided in 1984, the claim failed 
because the evidence did not demonstrate an extant eye 
disorder.  The evidence recently submitted still fails to 
competently demonstrate an eye disability. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim of entitlement to service 
connection for a right eye disability, that portion of the 
prior decision remains final.  Accordingly, the benefit 
sought on appeal must be denied.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The veteran's claim of entitlement to service connection for 
a spinal injury is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.

New and material evidence not having been submitted, the 
claim to reopen  entitlement to service connection for a 
right eye disorder is denied.


REMAND

The VA is obligated to assist the appellant in the 
development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA,  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition, to eliminating the well-
groundedness requirement, the statute also amplified and more 
fully defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

With respect to the veteran's claim of entitlement to service 
connection for a right hip disability, an orthopedic 
examination afforded in March 2001 was limited to the right 
ankle.  Subsequent testing, notably X-rays of the hip 
afforded on October 16, 2000 indicated that the veteran had 
no definite abnormalities of the right hip.  Nevertheless, 
the veteran was assessed on that same date with post 
traumatic arthritis of the right hip.  In accordance with the 
recently enacted VCAA, the Board is of the opinion that 
another examination is warranted to include assessment of the 
etiology of any pathology identified.  

The Board observes that the veteran was not afforded a VA 
examination to assess nature and extent of any disability 
currently affecting the right middle finger.  The Court has 
held that VA's duty to assist under 38 U.S.C.A. § 5107(a) to 
assist claimants in developing the facts pertinent to their 
claims "may, under appropriate circumstances, include a duty 
to conduct a thorough and contemporaneous medical 
examination."  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
In this case, the most recent examination is some years old.  
It is noted that the veteran was afforded clinical testing in 
November 2000 to assess abnormal involuntary movement.  Such 
is essentially a neurological examination rather than the 
type of orthopedic examination necessary to assess the nature 
and extent of any current disability of the finger.  The 
Board also notes that if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  
Moreover, the Board is mindful that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Veterans 
Appeals (Court) found inadequate a physical examination that 
did not describe functional loss due to pain.  Accordingly, 
the Board is of the opinion that another examination should 
be afforded.

It is also noted that the veteran was afforded a urologic 
examination in March 2001.  The examiner reported both testes 
and epididymis of normal size and consistency.  Impression 
was remote history of scrotal abscess, resolved.  The 
examiner also commented that the veteran had "no evidence of 
any intrascrotal pathology".  Nevertheless, several 
subsequent outpatient treatment records from April 2001 
reflect the veteran complaining of pain and recurrent 
"symptoms" in the groin and scrotal area.  Accordingly, a new 
examination is necessary because a reexamination is required 
if evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327(a).

Once claims have been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  In 
this case, the veteran's claim of entitlement to service 
connection for a spinal injury has been reopened.  The Board 
is of the opinion that a current examination as set forth 
below would be helpful in reaching an equitable resolution 
for this claim.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:   

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to the right hip and/or a 
spinal injury as well as to his service-
connected residuals of service connected 
right middle finger repair and residuals 
of scrotal abscess from July 2001 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claims file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
right hip and/or spinal disorder.  All 
necessary tests and studies, including 
range of motion testing reported in 
degrees of arc and x-ray studies, should 
be performed and all findings should be 
reported in detail. 

The claims folder and a copy of this 
remand should be made available to the 
examiner for review prior to completion 
of the examination report.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings.  

With regard to the claimed back and right 
hip disorder, the examiner is requested 
to render an appropriate diagnosis(es) to 
include whether it is as least as likely 
as not that any currently found back 
and/or right hip disability is either 
related to the veteran's period of 
military service or is related to or 
aggravated by the service-connected 
residuals of a service-connected injury 
or whether it is more likely than not 
that any such condition attributable to 
another cause.  The examiner should 
provide a complete rationale for all 
conclusions reached and reference what 
facts reflected in the clinical record 
support the conclusions reached.    

3.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the nature and 
severity of all disabilities involving 
the post operative residuals of the 
repair of the extensor mechanism of the 
mp joint of the right middle finger.  The 
examination should include all tests and 
studies deemed necessary.  

The examiner is requested to determine 
whether the veteran's right middle finger 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when either the lumbosacral or sacroiliac 
joints are used repeatedly over a period 
of time.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to completion of the 
examination report.  

4.  A VA examination should be scheduled 
in order to determine the severity of the 
veteran's service-connected residuals of 
a scrotal abscess.  All suggested studies 
should be performed, and the examiner 
should elicit all of the veteran's 
subjective complaints as to his service-
connected disability.  All findings 
should be recorded in detail, and the 
examiner should comment on whether the 
clinical findings support the veteran's 
subjective complaints.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



